Citation Nr: 1738554	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a right fibula fracture. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on periods of active duty from September 1991 to March 1995 and December 2005 to May 2006. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2011 ratings decision granted the Veteran's claim for service connection for residuals of a right fibula fracture with a 10 percent disability evaluation and claim for service connection for alopecia areata with a noncompensatory disability evaluation.  The rating decision denied the Veteran's claims for service connection for hearing loss, bilateral knee pain, headaches, and insomnia.  

The Veteran filed a notice of disagreement with the rating for the residuals of the right fibula fracture and the denial of service connection for hearing loss and bilateral knee pain.  

A statement of the case was issued in February 2013, in response to which the Veteran filed a VA Form 9 perfecting appeal to the Board. 

The Veteran appeared at a Travel Board hearing at the RO in July 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board notes that while the Veteran's statements regarding her claimed hearing loss disability have included symptoms of tinnitus, that issue has been separately adjudicated in an August 2012 rating decision, which the Veteran did not appeal.  Therefore, the Board does not have jurisdiction over that claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Residuals of Right Fibula Fracture

The Veteran's claim for an increased initial rating for residuals of a right fibula fracture must be remanded to obtain a new examination that reflects the current nature and severity of the Veteran's condition.  At the July 2017, hearing the Veteran indicated that her condition had worsened since the last VA examination.  Given this testimony and the time that has elapsed since the Veteran's original VA examination, a new examination to evaluate the current nature and severity of the Veteran's residuals of a right fibula fracture is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Hearing Loss

The Veteran has not been provided a hearing loss examination by the VA.  Private medical records indicates the Veteran has bilateral hearing loss, however, the examination records provided do not enumerate the Veteran's puretone thresholds, so it is insufficient to determine if the Veteran hearing loss meets the requirements to be considered a disability under 38 C.F.R. § 3.385 (2016).  Therefore, an examination is necessary to determine if the Veteran has a current hearing loss disability; and if that disability is established, whether it is related to the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Bilateral Knee Disability

The Board notes that while the record has a number of medical opinions regarding the Veteran's claimed bilateral knee disability, none of them have considered the Veteran's full service treatment records.  Of note, none of them address the Veteran's report of left knee pain in a service treatment note dated July 2004.  Additionally, the opinions provided are not accompanied by the adequate supportive rationales that explain the conclusions drawn or why they differ from contradictory opinions in the record.  Further, the opinions do not adequately address the issue of possible aggravation by Veteran's service-connected residuals of a right fibula fracture.  Therefore, a new opinion is necessary to adjudicate the Veteran's claim for a bilateral knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Board notes that there may be outstanding service treatment records.  The Veteran was sent a notice that all her service records from her duty in Air Force Reserve had not been obtained in January 2011.  The Veteran initially indicated that she wished to have the claims decided with the record as it then existed.  Subsequently, service treatment records for both of the Veteran's active periods of service were added; however, it is unclear if these records contain complete records from the Veteran's reserve service.  Therefore, the AOJ should ensure that the record is complete and that no service treatment records remain outstanding.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to confirm her periods of service, including service in the Air Force Reserve.  Thereafter, obtain any outstanding service treatment records relating the Veteran's service, and associate them with the Veteran's claims file.

2.  Obtain any outstanding VA treatment records concerning the Veteran's residuals of a right fibula fracture, hearing disability, and bilateral knee disability, and associate them with the Veteran's claims file.  

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to an appropriate examiner for an examination to assess the current nature and severity of her residuals of a right fibula fracture. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

4.  Afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of her alleged bilateral hearing disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a.  Whether the Veteran currently has a hearing disability for VA purposes as outlined under 38 C.F.R. § 3.385 (2016) that is currently manifested.   

b.  If such a hearing disability is indicated, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing disability is related to a disease or injury, including acoustic trauma, incurred during a period of active service.

The examiner is also requested to address the private diagnosis of bilateral hearing loss indicated by the medical records submitted by the Veteran in July 2017; and to address the medical studies the Veteran has provided regarding delayed onset of hearing loss.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of her alleged bilateral knee disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a.  Identify any knee disabilities currently manifested or are indicated in the evidence of record from any time from approximately May 2009. 

b.  For any knee disability identified, whether it whether it is at least as likely as not (a probability of 50 percent or greater) that it began in or is related to active service.

c.  For any knee disability identified, whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's knee disability is due to or caused by the any service-connected disabilities, to include residuals of a right fibula fracture.

d.  For any knee disability identified, whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee disability is aggravated (chronically worsened) by any service-connected disability, to include residuals of a right fibula fracture.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  The examiner's attention is drawn to the Veteran's STRs from July 2004 as well as the opinions provided by Dr. Guerra in July 2017, Dr. Salmeron in February 2013, PA Morgan in April 2011, and Dr. Amar in July 2010

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


